TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-14-00552-CV



                                Raghunath Dass, P.E., Appellant

                                                  v.

                       Texas Board of Professional Engineers, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
     NO. D-1-GN-14-000568, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                                              ORDER
PER CURIAM

               Appellant Raghunath Dass, P.E. filed his notice of appeal on August 29, 2014.

Appellant’s counsel requested and received three extensions of time to file the appellant’s brief. He

has now filed a motion, to which appellee’s counsel is opposed, seeking a fourth extension of time

to file the brief until March 19, 2015.

               We grant in part the motion for extension of time and order appellant’s counsel to file

the brief no later than March 5, 2015. If appellant’s brief is not filed by that date, the Court may

dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).

               It is ordered on February 18, 2015.



Before Chief Justice Rose, Justices Goodwin and Field